Citation Nr: 1417702	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to an increased disability rating for left ankle, residuals of left medial malleolus fracture, currently evaluated as 30 percent disabling (excluding a period from May 20, 2011, to August 31, 2011, wherein a temporary total evaluation was assigned for convalescence following surgery).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 through May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran perfected a timely appeal of that decision.

During the course of development of the Veteran's appeal, the Hartford RO issued a January 2012 rating decision which awarded a temporary total 100 percent disability rating, effective May 20, 2011 through August 31, 2011, for convalescence following left ankle surgery, pursuant to 38 CFR 4.30.  Thereafter, the Veteran's left ankle disability was to be rated as 30 percent disabling effective from September 1, 2011.

The Veteran testified during a June 2012 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left ankle has been rated as 30 percent disabling pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270.  Under DC 5270, which is applicable to ankle disabilities marked by ankylosis, a 30 percent disability rating is assigned for disabilities marked by ankylosis occurring in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A maximum schedular 40 percent disability rating is assigned for ankle disabilities manifested by ankylosis occurring in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

As noted above, the Veteran underwent left ankle arthroscopic and microfracture surgery in May 2011 at the VA Medical Center (VAMC) in West Haven, Connecticut.  Post-operative VA follow-up and physical therapy records through March 2012 show that the Veteran did not experience any appreciable improvement in his left ankle symptoms following the surgery and post-surgical physical therapy.  In that regard, the Veteran continued to report left ankle pain, stiffness, and instances of giving way which caused functional loss including the inability to stand or walk for long periods and the inability to use stairs.

In March 2012, the Veteran was issued an Arizona boot to immobilize the left ankle joint.  Notably, the March 2012 record indicated that the Veteran was to return in four months to discuss further treatment options, to include weighing the benefits of replacement surgery versus fusion surgery.  During his June 2012 Board hearing, the Veteran testified that he was scheduled to see his orthopedic surgeon in July 2012 and that he was inclined to proceed with fusion surgery on his left ankle.

A review of the paper claims file and the electronic claims file stored on VA's Virtual VA and VBMS systems shows that, to date, VA has obtained the Veteran's VA treatment records dated through only March 2012.  The Veteran's VA treatment records after March 2012 are crucial to the Board's analysis in that they are highly likely to contain additional information concerning the current condition of the Veteran's left ankle, to include additional surgery and a resulting increase in ankylosis.  In view of the foregoing evidence and testimony, efforts should be made to obtain the Veteran's VA treatment records since March 2012.  38 C.F.R. § 3.159(c)(2).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment for his left ankle since March 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for left ankle, residuals of left medial malleolus fracture, rated as 30 percent disabling prior to May 20, 2011 and from September 1, 2011.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain additional records for any private or VA treatment received by the Veteran for his left ankle since March 2012.  The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his left ankle disability since March 2012.

2.  Make efforts to obtain the records for VA treatment received by the Veteran since March 2012 at the VAMC in West Haven, Connecticut, as well as records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After additional treatment records and any other additional evidence has been obtained pursuant to the above development actions, RO should undertake any other development it deems necessary based upon its  review of the newly obtained treatment records and evidence.

4.  After completion of the above development, the issue of the Veteran's entitlement to an increased disability rating for left ankle, residuals of left medial malleolus fracture, rated as 30 percent disabling prior to May 20, 2011 and from September 1, 2011, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



